DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the preamble of the claim describes an “orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a canine tooth to a molar tooth on the same side of the maxilla”, but in lines 3 and 5 it is described that the orthodontic appliance includes “a molar tube affixed to a molar tooth” and “a canine attachment bracket component affixed to a canine tooth” which is confusing. It is not understood if the claimed orthodontic appliance uses a plurality of “canine” teeth and a plurality of “molar” teeth when installed, or if said “canine tooth” and “molar tooth” used to affixed the “molar tube” and the “canine attachment bracket” are the same as the one described in the preamble. For examination purposes, the recitation will be treated as the “canine tooth” and “molar tooth” used to affixed the “molar tube” and the “canine attachment bracket” are the same as the one described in the preamble.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lluch (US 6976839 B2).
[AltContent: textbox (Molar tube)]
[AltContent: arrow][AltContent: textbox (Curved rod)][AltContent: arrow]
    PNG
    media_image1.png
    97
    435
    media_image1.png
    Greyscale



[AltContent: textbox (Curved portion of the curved rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hook)][AltContent: arrow][AltContent: textbox (Canine attachment bracket)][AltContent: arrow][AltContent: textbox (Curved rod)][AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image2.png
    119
    455
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image3.png
    281
    434
    media_image3.png
    Greyscale

[AltContent: textbox (Engagement feature)][AltContent: textbox (Distal end )]
[AltContent: arrow][AltContent: textbox (Retention feature)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image4.png
    327
    437
    media_image4.png
    Greyscale

[AltContent: textbox (Retention feature)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image5.png
    389
    453
    media_image5.png
    Greyscale


Regarding claim 1, Lluch discloses an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a canine tooth to a molar tooth on the same side of the maxilla (see Fig. 1 and 2 above, and col. 1, lines 7-11), including: 
a molar tube (2) affixed to a molar tooth (see annotated Fig. 1, 2, 4, 5 and 7 above and col. 2, line 57) and having an opening (13) on the mesial side to an interior of the molar tube (2) (see annotated Fig. 7 above);  
a canine attachment bracket component (3) affixed to a canine tooth (see annotated Fig. 2 and col. 2, lines 55-56); 
a curved rod (1) extending from the canine attachment bracket component (3) towards the molar tube (2) in a mesiodistal direction (see annotated Fig. 1 and 2 above); and 
a hook (11), located on the curved rod (1) (see annotated Fig. 2 above, where the hook is located at the end of the curved rod that is attached on top of the canine attachment bracket component), for attachment to a traction elastic (see col. 3, lines 6-9); 
wherein a distal end of the curved rod (1) engages at least one surface of the molar tube (2) to exert a distal force on the molar tooth when under a force of the traction elastic on the hook (see col. 1, lines 27-29).  
Regarding claim 2, Lluch discloses further including an engagement feature at the distal end of the curved rod, the engagement feature being coupled to a retention feature (9) in the molar tube (see annotated Fig. 5 and 7 above and col. 2, lines 63-65).  
Regarding claim 3, Lluch discloses that the hook (11) is located on the curved rod (1) between the canine attachment bracket component (3) and the molar tube (2) (see annotated Fig. 2 above, where the hook is located at the end of the curved rod that is attached on top of the canine attachment bracket component).  
Regarding claim 4, Lluch discloses that the hook (11) is located on a curved portion of the rod (1) (see annotated Fig. 2 above).
Regarding claim 9, Lluch discloses an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a canine tooth to a molar tooth on the same side of the maxilla (see Fig. 1 and 2 above, and col. 1, lines 7-11), including: 
a molar tube (2) affixed to a molar tooth (see annotated Fig. 1, 2, 4, 5 and 7 above and col. 2, line 57) and having an opening (13) on the mesial side to an interior of the molar tube (see annotated Fig. 7 above); 
a canine attachment bracket (3) affixed to a canine tooth (see annotated Fig. 2 and col. 2, lines 55-56); 
a curved rod (1) extending from the canine attachment bracket (3) towards the molar tube (2) in a mesiodistal direction (see annotated Fig. 1 and 2 above); and 
a hook (11), located on the curved rod (see annotated Fig. 2 above, where the hook is located at the end of the curved rod that is attached on top of the canine attachment bracket component), for attachment to a traction elastic (see col. 3, lines 6-9); 
wherein the curved rod (1) engages the molar tube (2) to exert a distal force to the molar tooth when under a force of the traction elastic on the hook (11) (see col. 1, lines 27-29).  
Regarding claim 10, Lluch discloses that the curved rod (1) includes an engagement feature coupled to a retention feature (9) of the molar tube (2) (see annotated Fig. 5 and 7 above and col. 2, lines 63-65).  
Regarding claim 11, Lluch discloses that the hook (11) is located on the curved rod between the canine attachment bracket (3) and the molar tube (2) (see annotated Fig. 2 above, where the hook is located at the end of the curved rod that is attached on top of the canine attachment bracket).  
Regarding claim 12, Lluch discloses that the hook (11) is located on a curved portion of the rod (1) (see annotated Fig. 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 6976839 B2) in view of Kesling (US 5057012 A).
Regarding claim 5, Lluch disclose an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a canine tooth to a molar tooth on the same side of a maxilla (see Fig. 1 and 2 above, and col. 1, lines 7-11), including: 
a molar tube (2) affixed to a molar tooth (see annotated Fig. 1, 2, 4, 5 and 7 above and col. 2, line 57) and having an opening (13) on the mesial side to an interior of the molar tube (2); 
a canine attachment bracket (3) affixed to a canine tooth (see annotated Fig. 2 and col. 2, lines 55-56); 
a curved rod (1) extending from the canine attachment bracket (3) in a mesiodistal direction (see annotated Fig. 1 and 2 above); and 
a hook (11), located on the curved rod (1), for attachment to a traction elastic (see col. 3, lines 6-9).
 However, Lluch does not disclose that the molar tube includes an aperture on the distal side, and that the curved rod passes through the molar tube entering at the opening and exits at the aperture; and wherein a distal end portion of the curved rod frictionally engages the molar tube to exert a distal force on the molar tooth when under force of the traction elastic on the hook.

[AltContent: arrow][AltContent: textbox (Curved rod)]
    PNG
    media_image6.png
    270
    310
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Opening)][AltContent: ][AltContent: arrow][AltContent: textbox (Aperture)][AltContent: textbox (Interior of the molar tube)][AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image7.png
    285
    279
    media_image7.png
    Greyscale


[AltContent: ][AltContent: textbox (Aperture)][AltContent: textbox (Opening on the mesial side)][AltContent: arrow][AltContent: textbox (Molar tube)][AltContent: arrow]
    PNG
    media_image8.png
    367
    334
    media_image8.png
    Greyscale

[AltContent: textbox (Molar tube)]
[AltContent: ][AltContent: textbox (Stopper)][AltContent: arrow][AltContent: textbox (Curved rod)][AltContent: arrow][AltContent: textbox (Curved rod)][AltContent: arrow]
    PNG
    media_image9.png
    160
    426
    media_image9.png
    Greyscale

Kesling teaches an orthodontic molar tube (buccal tube) (see annotated Fig. 13, 14, 16 and 19 above) used for receiving an extension of an inner bow of a face bow orthodontic appliance in the form of a curved tube (see Fig. 1 above), where the end tube has an opening on the mesial side to an interior of the molar tube and an aperture on the distal side(see annotate ed Fig. 13 and 14 above); wherein the curved rod passes through the molar tube entering at the opening and exits at the aperture (see annotated Fig. 18 and 19 above); and wherein a distal end portion of the curved rod frictionally engages the molar tube to exert a distal force on the molar tooth when under force of the bow (see before and after force rotational action in Fig. 18 and 19 above, where the distal end of the curved rod contacts the molar tube at the opening with the stopper and at the aperture with the end portion of the rod to be able to rotate the molar tooth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the curved rod that is in contact with the molar tube and the molar tube of Lluch, with the rod end and the stopper of the curved rod Kesling, in order to be able to rotate in its axis the tooth in addition to any mesial-distal movement. 
Regarding claim 7, Lluch/Kesling discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Lluch discloses that the hook is located on the curved rod between the canine attachment bracket and the molar tube (see annotated Fig. 2 above, where the hook is located at the end of the curved rod that is attached on top of the canine attachment bracket component).
 Regarding claim 8, Lluch/Kesling discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Lluch discloses that the hook is located on a curved portion of the rod (see annotated Fig. 2 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 6976839 B2) in view of Kesling (US 5057012 A) (aka Kesling’012) as applied to claim 5 above, and further in view of Kesling (5727941 A) (aka Kesling’941).
Regarding claim 6, Lluch/Kesling’012 discloses the claimed invention substantially as claimed, as set forth above for claim 5.  
However, Lluch/Kesling’012 does not disclose further including a blocking feature at a distal end of the curved rod for preventing the curved rod from being removed from the molar tube.
[AltContent: arrow][AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Aperture)][AltContent: arrow][AltContent: textbox (Molar tube)]
    PNG
    media_image10.png
    344
    318
    media_image10.png
    Greyscale


[AltContent: textbox (Opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture)]
    PNG
    media_image11.png
    274
    307
    media_image11.png
    Greyscale


 Kesling ’941 teaches a combination of a molar tube and curved rod/archwire (18), where the curved rod is bended at the distal end (18a) after it is installed through the buccal tube opening and exiting at the aperture (see annotated Fig. 1 and 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the curved rod of Lluch/Kesling’012, with the bending of the distal end of the curved rod of Kesling’941, in order to prevent the curved tube to be removed mesially through the tube during its use inside of the patient’s mouth. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772